Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/29/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 9 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1, 4-5, 8-9, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20150077370 A1) in view of Chen (US 20180074357 A1) and further in view of Ichiki (US 20160034081 A1).
(e.g., Figs. 3-5) discloses a capacitive hover touch sensor, comprising: an electrode pattern layer that formed a touch region (electrode substrate layer 100 including electrodes 112/114 and electrodes 122/124); wherein 
the touch region is divided into P sub-regions, P being a natural number greater than 1 (two sub-regions 110 and 120, corresponding to P=2); 
each of the sub-regions is provided with a plurality of first strip electrodes in a one-dimensional array (e.g., electrodes 112/122)  and a plurality of second strip electrodes in a one-dimensional array (e.g., electrodes 114/124); 
the plurality of first strip electrodes (electrodes 112/122) are interdigitated with the plurality of second strip electrodes (electrodes 114/124); 
the plurality of first strip electrodes in each of the sub-regions (electrodes 112/122)  and the plurality of second strip electrodes in each of the sub-regions (electrodes 114/124) are respectively connected to a touch controller (controllers 200) by wires (routing wires).

Kim discloses the capacitive hover touch sensor further comprises a trace layer corresponding to routing wires, but does not expressly disclose the trace layer disposed in a stack with the electrode pattern layer. In addition, Kim discloses wherein the plurality of first strip electrodes 112/122 in each of the sub regions 110/120 and the plurality of second strip electrodes 114/124 in each of the sub regions 110/120 are respectively connected to a touch controller but in a different manner as claimed. However, Chen (e.g., Figs. 2-4) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (electrode substrate layer 1 including electrodes 15 and electrodes 16) that (e.g., electrodes 16) are interdigitated with a plurality of second strip electrodes (e.g., electrodes 15), and the capacitive hover touch sensor further comprises a trace layer (e.g., Figs. 3-4; trace layer formed by routing wires 22) disposed in a stack with the electrode pattern layer (electrode substrate layer 1 including electrodes 15 and electrodes 16);
first vias (1st vias 13) are formed in the electrode patterns of the first strip electrodes (electrodes 16) and the second strip electrodes (electrodes 15), and second vias (2nd vias 13) are formed in the electrode pattern layer (electrode substrate layer 1); the first vias (1st vias 13) and the second vias (2nd vias 13) are electrically connected by wires (wires 22) in the trace layer, and the second vias (2nd vias 13) are connected to the touch controller (touch controller 31) on the electrode pattern layer (electrode substrate layer 1).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to rearrange the routing wires of the capacitive touch sensor of Kim. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border. Chen (e.g., Figs. 2-4) discloses the second vias (2nd via 13) are connected to the touch controller (touch controller 31), but does not expressly disclose the second vias (2nd via 13) are connected to the touch controller (touch controller 31) by wires. Such a feature would be obvious to one skilled in the art. As an example, Ichiki (e.g., Figs. 1-3 and 5-7) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (electrode substrate layer 12 including electrodes 14 and electrodes 18) that formed  are connected to the control circuit at region G by wires on the electrode pattern layer (e.g., Figs. 1-3 and 5-7). The vias 40 as taught by Ichiki correspond to the 2nd vias 13 as taught by Chen, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ichiki to rearrange the routing wires of the capacitive touch sensor of Kim in view of Chen. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border.

Regarding claim 4, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 1, Kim (e.g., Figs. 3-5) discloses wherein the electrode pattern layer is of a double-layer structure (e.g., Figs. 3-5; double-layer electrode structure); and wherein the plurality of first strip electrodes (e.g., electrodes 112/122) are located in one layer of the double-layer structure, and the plurality of second strip electrodes (e.g., electrodes 114/124) are located in the other layer of the double-layer structure. Chen (e.g., Figs. 2-4) and Ichiki (e.g., Figs. 1-3 and 5-7) disclose the same features as claimed.

Regarding claim 5, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 1, Chen (e.g., Fig. 2) discloses wherein the plurality of first strip electrodes (e.g., electrodes 16) and the plurality of second strip electrodes (e.g., electrodes 15) are of rectangular electrode patterns, and an area of electrode patterns of an upper layer in the double-layer structure is smaller than an area of electrode patterns of a lower layer (e.g., Fig. 2). Therefore, it would have been obvious 

Regarding claim 8, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 1, Chen (e.g., Fig. 2) discloses the capacitive hover touch sensor further comprising a trace layer (e.g., Figs. 3-4; trace layer formed by routing wires 22) disposed in a stack with the electrode pattern layer (electrode substrate layer 1 including electrodes 15 and electrodes 16); and wherein first vias (1st via 13) are formed in the electrode patterns of the first strip electrodes (electrodes 16) and the second strip electrodes (electrodes 15), and second vias (2nd via 13) are formed in the electrode pattern layer (electrode substrate layer 1); the first vias (1st via 13) and the second vias (2nd via 13) are electrically connected by wires (wires 22) in the trace layer, and the second vias (2nd via 13) are connected to the touch controller (touch controller 31) on the electrode pattern layer (electrode substrate layer 1). Chen (e.g., Figs. 2-4) discloses the second vias (2nd via 13) are connected to the touch controller (touch controller 31), but does not expressly disclose the second vias (2nd via 13) are connected to the touch controller (touch controller 31) by wires. Such a feature would be obvious to one skilled in the art. As an example, Ichiki (e.g., Figs. 1-3 and 5-7) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (substrate layer 1 including electrodes 14 and electrodes 18) that  are connected to the control circuit at region G by wires on the electrode pattern layer (e.g., Figs. 1-3 and 5-7). The vias 40 as taught by Ichiki correspond to the 2nd vias 13 as taught by Chen, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen and Ichiki to rearrange the routing wires of the capacitive touch sensor of Kim. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border.

Regarding claim 9, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 4, Chen (e.g., Figs. 2-4) discloses the capacitive hover touch sensor further comprising a trace layer (e.g., Figs. 3-4; trace layer formed by routing wires 22) disposed in a stack with the electrode pattern layer (electrode substrate layer 1 including electrodes 15 and electrodes 16); wherein first vias (1st via 13) are formed in the electrode patterns of the first strip electrodes (electrodes 16) or the second strip electrodes (electrodes 16), and second vias (2nd via 13) are formed in the electrode pattern layer (electrode substrate layer 1); the first vias (1st via 13) and the second vias (2nd via 13)  are electrically connected by wires in the trace layer (routing wires 22, which form a trace layer), and the second vias (2nd via 13) are connected to the touch controller (touch controller 31) on the electrode pattern layer (electrode substrate layer 1). Chen (e.g., Figs. 2-4) discloses the second vias (2nd via 13) are connected to the touch controller (touch controller 31), but does not expressly disclose the second vias (2nd via 13) are connected to the touch controller (touch controller 31) by wires. Such a feature would be obvious to one skilled in the art. (e.g., Figs. 1-3 and 5-7) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (substrate layer 1 including electrodes 14 and electrodes 18) that formed a touch region, wherein the vias 40 are connected to the control circuit at region G by wires on the electrode pattern layer (e.g., Figs. 1-3 and 5-7). The vias 40 as taught by Ichiki correspond to the 2nd vias 13 as taught by Chen, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen and Ichiki to rearrange the routing wires of the capacitive touch sensor of Kim. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border.

Regarding claim 14, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 6, Kim (e.g., Figs. 3-5) discloses wherein each of the sub-regions (sub-regions 110 and 120) comprises four first strip electrodes (electrodes 112/122) and four second strip electrodes (electrodes 114/124). Chen (e.g., Figs. 2-4) and Ichiki (e.g., Figs. 1-3 and 5-7) disclose the same features as claimed.

Regarding claim 16, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 8, Kim (e.g., Figs. 3-5) discloses discloses wherein each of the sub-regions (sub-regions 110 and 120) comprises four first strip electrodes (electrodes 112/122) and four second strip electrodes (electrodes 114/124). Chen (e.g., Figs. 2-4) and Ichiki (e.g., Figs. 1-3 and 5-7) disclose the same features as claimed.
(e.g., Figs. 3-5) discloses wherein each of the sub-regions (sub-regions 110 and 120) comprises four first strip electrodes (electrodes 112/122) and four second strip electrodes (electrodes 114/124). Chen (e.g., Figs. 2-4) and Ichiki (e.g., Figs. 1-3 and 5-7) disclose the same features as claimed.

Regarding claim 19, Kim (e.g., Figs. 3-5) discloses a capacitive hover touch device, comprising a touch controller (controller 200) and a capacitive hover touch sensor (touch sensor 110/120), wherein the capacitive hover touch sensor (touch sensor 110/120) is connected to the touch controller (controller 200); 
wherein the capacitive hover touch sensor comprises: an electrode pattern layer that formed a touch region (electrode substrate layer 100 including electrodes 112/114 and electrodes 122/124); wherein: 
the touch region is divided into P sub-regions, P being a natural number greater than 1 (two sub-regions 110 and 120, corresponding to P=2); 
each of the sub-regions is provided with a plurality of first strip electrodes in a one-dimensional array (e.g., electrodes 112/122) and a plurality of second strip electrodes in a one-dimensional array (e.g., electrodes 114/124); 
the plurality of first strip electrodes (electrodes 112/122) are interdigitated with the plurality of second strip electrodes (electrodes 114/124); 
the plurality of first strip electrodes in each of the sub-regions (electrodes 112/122)  and the plurality of second strip electrodes in each of the sub-regions (electrodes 114/124) are respectively connected to a touch controller (controllers 200) by wires (routing wires).

Kim discloses the capacitive hover touch sensor further comprises a trace layer corresponding to routing wires, but does not expressly disclose the trace layer disposed in a stack with the electrode pattern layer. In addition, Kim discloses wherein the plurality of first strip electrodes 112/122 in each of the sub regions 110/120 and the plurality of second strip electrodes 114/124 in each of the sub regions 110/120 are respectively connected to a touch controller but in a different manner as claimed. However, Chen (e.g., Figs. 2-4) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (substrate layer 1 including electrodes 15 and electrodes 16) that formed a touch region, wherein a plurality of first strip electrodes (e.g., electrodes 16) are interdigitated with a plurality of second strip electrodes (e.g., electrodes 15), and the capacitive hover touch sensor further comprises a trace layer (e.g., Figs. 3-4; trace layer formed by routing wires 22) disposed in a stack with the electrode pattern layer (substrate layer 1 including electrodes 15 and electrodes 16);
first vias (1st vias 13) are formed in the electrode patterns of the first strip electrodes (electrodes 16) and the second strip electrodes (electrodes 15), and second vias (2nd vias 13) are formed in the electrode pattern layer (substrate layer 1); the first vias (1st vias 13) and the second vias (2nd vias 13) are electrically connected by wires (wires 22) in the trace layer, and the second vias (2nd vias 13) are connected to the touch controller (touch controller 31) on the electrode pattern layer (substrate layer 1).

(e.g., Figs. 2-4) discloses the second vias (2nd via 13) are connected to the touch controller (touch controller 31), but does not expressly disclose the second vias (2nd via 13) are connected to the touch controller (touch controller 31) by wires. Such a feature would be obvious to one skilled in the art. As an example, Ichiki (e.g., Figs. 1-3 and 5-7) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (substrate layer 1 including electrodes 14 and electrodes 18) that formed a touch region, wherein the vias 40 are connected to the control circuit at region G by wires on the electrode pattern layer (e.g., Figs. 1-3 and 5-7). The vias 40 as taught by Ichiki correspond to the 2nd vias 13 as taught by Chen, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ichiki to rearrange the routing wires of the capacitive touch sensor of Kim in view of Chen. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border.

Regarding claim 20, Kim (e.g., Figs. 3-5) discloses an electronic equipment, comprising a capacitive hover touch device wherein the capacitive hover touch device comprised a touch controller (controller 200) and a capacitive hover touch sensor (touch sensor 110/120), wherein the capacitive hover touch sensor (touch sensor 110/120) is connected to the touch controller (controller 200); 
(electrode substrate layer 100 including electrodes 112/114 and electrodes 122/124); wherein 
the touch region is divided into P sub-regions, P being a natural number greater than 1 (two sub-regions 110 and 120, corresponding to P=2); 
each of the sub-regions is provided with a plurality of first strip electrodes in a one-dimensional array (e.g., electrodes 112/122) and a plurality of second strip electrodes in a one-dimensional array (e.g., electrodes 114/124); 
the plurality of first strip electrodes (electrodes 112/122) are interdigitated with the plurality of second strip electrodes (electrodes 114/124); 
the plurality of first strip electrodes in each of the sub-regions (electrodes 112/122)  and the plurality of second strip electrodes in each of the sub-regions (electrodes 114/124) are respectively connected to a touch controller (controller 200) by wires (routing wires).

Kim discloses the capacitive hover touch sensor further comprises a trace layer corresponding to routing wires, but does not expressly disclose the trace layer disposed in a stack with the electrode pattern layer. In addition, Kim discloses wherein the plurality of first strip electrodes 112/122 in each of the sub regions 110/120 and the plurality of second strip electrodes 114/124 in each of the sub regions 110/120 are respectively connected to a touch controller but in a different manner as claimed. However, Chen (e.g., Figs. 2-4) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (substrate layer 1 including electrodes 15 and electrodes 16) that formed a (e.g., electrodes 16) are interdigitated with a plurality of second strip electrodes (e.g., electrodes 15), and the capacitive hover touch sensor further comprises a trace layer (e.g., Figs. 3-4; trace layer formed by routing wires 22) disposed in a stack with the electrode pattern layer (substrate layer 1 including electrodes 15 and electrodes 16);
first vias (1st vias 13) are formed in the electrode patterns of the first strip electrodes (electrodes 16) and the second strip electrodes (electrodes 15), and second vias (2nd vias 13) are formed in the electrode pattern layer (substrate layer 1); the first vias (1st vias 13) and the second vias (2nd vias 13) are electrically connected by wires (wires 22) in the trace layer, and the second vias (2nd vias 13) are connected to the touch controller (touch controller 31) on the electrode pattern layer (substrate layer 1).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to rearrange the routing wires of the capacitive touch sensor of Kim. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border. Chen (e.g., Figs. 2-4) discloses the second vias (2nd via 13) are connected to the touch controller (touch controller 31), but does not expressly disclose the second vias (2nd via 13) are connected to the touch controller (touch controller 31) by wires. Such a feature would be obvious to one skilled in the art. As an example, Ichiki (e.g., Figs. 1-3 and 5-7) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (substrate layer 1 including electrodes 14 and electrodes 18) that formed a touch region, wherein the vias 40 are connected to the control circuit at region G by wires on (e.g., Figs. 1-3 and 5-7). The vias 40 as taught by Ichiki correspond to the 2nd vias 13 as taught by Chen, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ichiki to rearrange the routing wires of the capacitive touch sensor of Kim in view of Chen. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border.

7.	Claims 10, 12-13 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20150077370 A1) in view of Chen (US 20180074357 A1) and Ichiki (US 20160034081 A1) and further in view of Ham (US 20170192560 A1).
Regarding claim 10, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 6, but does not disclose the shielding layer as claimed. However, Ham (e.g., Figs. 1-2) discloses a capacitive touch sensor, further comprising a shield layer (shield layer 140; [0074]-[0075]) for providing shielding protection for the electrode pattern layer (electrode pattern layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ham to the capacitive touch sensor of Kim in view of Chen and Ichiki. The combination/motivation would be to reduce a noise of the touch sensor (Ham, [0074]).

Regarding claim 12, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 8, but does not disclose the shielding layer as claimed. However, Ham (e.g., Figs. 1-2) discloses a capacitive touch sensor, (shield layer 140; [0074]-[0075]) for providing shielding protection for the electrode pattern layer (electrode pattern layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ham to the capacitive touch sensor of Kim in view of Chen and Ichiki. The combination/motivation would be to reduce a noise of the touch sensor (Ham, [0074]).

Regarding claim 13, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 9, but does not disclose the shielding layer as claimed. However, Ham (e.g., Figs. 1-2) discloses a capacitive touch sensor, further comprising a shield layer (shield layer 140; [0074]-[0075]) for providing shielding protection for the electrode pattern layer (electrode pattern layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ham to the capacitive touch sensor of Kim in view of Chen and Ichiki. The combination/motivation would be to reduce a noise of the touch sensor (Ham, [0074]).

Regarding claim 18, Kim in view of Chen and further in view of Ichiki discloses the capacitive hover touch sensor according to claim 1, but does not disclose the shielding layer as claimed. However, Ham (e.g., Figs. 1-2) discloses a capacitive touch sensor, further comprising a shield layer (shield layer 140; [0074]-[0075]) for providing shielding protection for the electrode pattern layer (electrode pattern layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed 

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as unpatentable over Kang (US 20110141040 A1) in view of Zhang (US 20180348902 A1) and further in view of Du (US 20180173346 A1).
Regarding claim 1, Kang (e.g., Fig. 4) discloses a capacitive hover touch sensor, comprising: an electrode pattern layer that formed a touch region (electrode substrate layer 100 including electrodes 111 and electrodes 112); wherein 
the touch region is divided into P sub-regions, P being a natural number greater than 1 (two sub-regions A and B, corresponding to P=2); 
each of the sub-regions is provided with a plurality of first strip electrodes in a one-dimensional array (e.g., electrodes 111) and a plurality of second strip electrodes in a one-dimensional array (e.g., electrodes 112); 
the plurality of first strip electrodes (electrodes 111) are interdigitated with the plurality of second strip electrodes (electrodes 112); 
the plurality of first strip electrodes in each of the sub-regions (electrodes 111)  and the plurality of second strip electrodes in each of the sub-regions (electrodes 112) are respectively connected to a touch controller (controllers 135a/135b) by wires (routing wires 121);
(trace layer including connection trace 115) disposed in a stack with the electrode pattern layer (electrode substrate layer 100 including electrodes 111 and electrodes 112).

Kang discloses wherein the plurality of first strip electrodes 111 and the plurality of second strip electrodes 112 in each of the sub regions are respectively connected to a touch controller but in a different manner as claimed. However, Zhang (e.g., Figs. 1c and 2-3) discloses a capacitive hover touch sensor, comprising an electrode pattern layer (substrate layer 1 including electrodes 20 and electrodes 10) that formed a touch region, wherein a plurality of first strip electrodes (e.g., electrodes 20) are interdigitated with a plurality of second strip electrodes (e.g., electrodes 10), and the capacitive hover touch sensor further comprises a trace layer (e.g., Figs. 3-4; trace layer including routing wires 2 and connecting wire 110/210) disposed in a stack with the electrode pattern layer (substrate layer 1 including electrodes 20 and electrodes 10);
first vias (1st vias 5) are formed in the electrode patterns of the first strip electrodes (electrodes 20) and the second strip electrodes (electrodes 10), and second vias (2nd via 13) are formed in the electrode pattern layer (substrate layer 1); the first vias (1st via 13) and the second vias (2nd via 13) are electrically connected by wires (wires 22) in the trace layer, and the second vias (2nd via 13) are connected to the touch controller (touch controller 31) on the electrode pattern layer (substrate layer 1).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhang to rearrange the routing wires of the capacitive touch sensor of Kang. The combination/motivation would be to (e.g., Figs. 5-8) discloses a capacitive touch sensor, comprising: first vias (e.g., Fig. 7; 1st vias H1) are formed in the electrode electrodes, and second vias (e.g., Fig. 7; 2nd via H3) are formed in the electrode pattern layer; the first vias (1st via H1) and the second vias (2nd via H3) are electrically connected by wires (wires 1011a) in the trace layer, and the second vias (2nd via H3) are connected to the touch controller (touch controller 104) on the electrode pattern layer (e.g., Fig. 7). The vias H1 as taught by Du correspond to the vias 5 as taught by Zhang, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Du to rearrange the routing wires of the capacitive touch sensor of Kang in view of Zhang. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border.

Regarding claim 2, Kang in view of Zhang and further in view of Du discloses the capacitive hover touch sensor according to claim 1, Zhang (e.g., Figs. 1c and 2-3) discloses wherein the electrode pattern layer is of a single-layer structure (e.g., Figs. 1c, 3 and 3H; single-layer structure), and the capacitive hover touch sensor further comprises a bridge layer (bridge layer 110/210), disposed in a stack with the electrode pattern layer (electrode pattern layer including electrodes 20 and electrodes 10); wherein the plurality of first strip electrodes and the plurality of second strip electrodes are located in the electrode pattern layer (electrode pattern layer including electrodes 20 and electrodes 10) of the single-layer structure (e.g., Figs. 1c, 3 and 3H; single-layer structure); wherein each of the plurality of first strip electrodes (electrodes 20) and each of the plurality of second strip electrodes (electrodes 10) respectively comprise a plurality of electrode patterns (e.g., Figs. 1c, 3 and 3H), the plurality of electrode patterns of the first strip electrodes (electrodes 20) are connected in series (e.g., Figs. 1c, 3 and 3H), and the plurality of electrode patterns of the second strip electrodes (electrodes 10) are connected in series (e.g., Figs. 1c, 3 and 3H); and wherein the electrode patterns of the plurality of first strip electrodes (electrodes 20) are interdigitated with the electrode patterns of the plurality of second strip electrodes (electrodes 10), and wherein the electrode patterns of either the first strip electrodes (electrodes 20) or the second strip electrodes (electrodes 10) at intersection points are bridged connected by the bridge layer (bridge layer 110/210), the bridge layer is reused as the trace layer (trace layer including bridge layer 110/210), and the wires (wires 2) in the trace layer bypass a bridge region (bridge 110/210). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Du to rearrange the routing wires of the capacitive touch sensor of Kang in view of Zhang. The combination/motivation would be to reduce a bezel area of a touch sensor and to design a touch panel with a narrow border.

Regarding claim 3, Kang in view of Zhang and further in view of Du discloses the capacitive hover touch sensor according to claim 2, Kang (e.g., Fig. 4) discloses wherein the plurality of electrode patterns of each of the plurality of first strip electrodes (e.g., electrodes 111) are triangular electrode patterns located at both ends of the first strip (e.g., Fig. 4) and a plurality of rhombic electrode patterns located between the triangular electrode patterns (e.g., Fig. 4), and wherein two triangular electrode patterns of any first strip electrode respectively have one vertex toward the center of the first strip electrode (e.g., Fig. 4); and wherein the plurality of electrode patterns of each of the plurality of second strip electrodes (electrodes 112) are triangular electrode patterns located at both ends of the second strip electrodes (e.g., Fig. 4) and a plurality of rhombic electrode patterns located between the triangular electrode patterns (e.g., Fig. 4), and wherein two triangular electrode patterns of any second strip electrode respectively have one vertex toward the center of the second strip electrode (e.g., Fig. 4). 

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Kim (US 20150077370 A1), Chen (US 20180074357 A1), Ichiki (US 20160034081 A1), and Zhang (US 20180348902 A1)  have been used for new ground rejection.  
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                               
/YUZHEN SHEN/Primary Examiner, Art Unit 2691